J-A28006-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    STANLEY JONES                              :
                                               :
                      Appellant                :      No. 3172 EDA 2014

            Appeal from the Judgment of Sentence October 31, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0009096-2013


BEFORE: GANTMAN, P.J., PANELLA, J., and DUBOW, J.

MEMORANDUM BY GANTMAN, P.J.:                        FILED DECEMBER 21, 2017

        Appellant, Stanley Jones, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his jury

trial conviction for persons not to possess firearms.1 We affirm.

        In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.

        Appellant raises the following issues for our review:

           DID NOT THE [TRIAL] COURT ERR IN DENYING
           APPELLANT’S MOTION TO SUPPRESS PHYSICAL EVIDENCE
           WHERE THE TRANSIT POLICE WERE OUTSIDE OF THEIR
           JURISDICTION WHEN THEY STOPPED APPELLANT, AND


____________________________________________


1   18 Pa.C.S.A. § 6105(a)(1).
J-A28006-17


         THEY FRISKED HIM BASED ON NOTHING MORE THAN HIS
         PUBLIC URINATION?

         DID NOT THE [TRIAL] COURT ERR IN DENYING
         APPELLANT’S MOTION TO PRECLUDE THE JURY FROM
         LEARNING THE NATURE OF HIS DISQUALIFYING
         CONVICTION UNDER 18 PA.C.S.[A.] § 6105, WHERE THE
         PRIOR CONVICTION WAS TWENTY-NINE YEARS OLD AND
         APPELLANT OFFERED TO STIPULATE TO ITS EXISTENCE
         OUTSIDE THE PRESENCE OF THE JURY?

         DID NOT THE [TRIAL] COURT ERR IN PREVENTING
         APPELLANT’S COUNSEL FROM DISCUSSING APPELLANT’S
         RACE WHEN IT WAS APPROPRIATE TO REBUT THE
         INFERENCE OF CONSCIOUSNESS OF GUILT BASED ON
         APPELLANT’S FLIGHT FROM THE POLICE?

         DID NOT THE [TRIAL] COURT ERR IN ALLOWING THE
         COMMONWEALTH’S ATTORNEY TO ARGUE IN CLOSING TO
         THE JURY THAT THE FIREARM IN THIS CASE WAS NOT
         TESTED FOR FINGERPRINTS OR DNA BECAUSE OF
         MUNICIPAL FUNDING ISSUES THAT THREATEN TO CLOSE
         THE PUBLIC SCHOOLS EVERY YEAR WHERE THAT
         ARGUMENT HAD NO BASIS IN EVIDENCE OR PUBLIC
         KNOWLEDGE AND WAS NOT APPROPRIATE MATTER FOR
         JUDICIAL NOTICE?

(Appellant’s Brief at 4-5).

      With respect to Appellant’s challenge to the trial court’s decision to

preclude defense counsel’s mention of Appellant’s race during closing

argument, a trial court should prevent the creation of “racial issues in a case

where such issues would not otherwise have existed.” Commonwealth v.

Richardson, 504 Pa. 358, 364, 473 A.2d 1361, 1364 (1984).             The trial

court should avoid the creation of racial issues because it “might focus

jurors’ attentions upon skin color rather than upon the guilt or innocence of

the accused.” Id. This precept is especially important because the creation

                                     -2-
J-A28006-17


of a racial issue “might interfere with the delicate balance of an impartial

trial atmosphere, thereby beclouding the trial with prejudicial suggestions

and implications.” Id.

      With respect to Appellant’s challenge to the Commonwealth’s comment

on funding in Philadelphia, during closing argument, the Commonwealth is

“permitted wide latitude to advocate [its] case, and may properly employ a

degree of [oratorical] flair in so doing.” Commonwealth v. Keaton, 556

Pa. 442, 463, 729 A.2d 529, 540 (1999), cert. denied, 528 U.S. 1163, 120

S.Ct. 1180, 145 L.Ed.2d 1087 (2000). In fact, an appellant is not entitled to

relief unless the Commonwealth’s remark during closing argument has the

unavoidable effect of prejudicing the jurors and forming in their minds such

a fixed bias and hostility towards the defendant that they could not fairly

weight the evidence. Id. Significantly, a comment that monetary reasons

caused the absence of lab testing does not taint the jury when the trial court

has instructed the jury that counsels’ arguments are not evidence.          Id.

Moreover, a remark during closing argument about the cause of the

Commonwealth’s failure to pursue lab testing does not taint the jury because

it is irrelevant to the issue of a defendant’s guilt or innocence. Id.

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Sean F.

Kennedy, we conclude Appellant’s issues merit no relief.         The trial court

opinion comprehensively discusses and properly disposes of the questions


                                      -3-
J-A28006-17


presented.     (See Trial Court Opinion, filed October 10, 2016, at 8-24)

(finding: (1) Septa officers had jurisdiction over area surrounding Somerset

Station pursuant to Operation Somerset; Septa officers were responsible for

patrolling Somerset Station and two block radius around Station to enforce

quality-of-life-crimes; around 3:45 p.m. on February 2, 2013, two Septa

officers observed Appellant urinate in public within two block radius of

Somerset Station; based on Appellant’s location, Septa officers had

jurisdiction to stop Appellant, and legal authority to arrest Appellant for

summary offense of public urination and to perform search-incident-to-

arrest of Appellant’s person, under these circumstances, court properly

denied     Appellant’s     motion      to      suppress   physical   evidence;   (2)

Commonwealth was not required to stipulate to fact of Appellant’s prior

conviction because prior conviction was element of offense charged;

admission of evidence of prior conviction did not result in unfair prejudice to

Appellant; thus, court correctly denied Appellant’s motion to preclude

evidence of his prior conviction;2 (3) because Appellant did not present any


____________________________________________


2 To the extent Appellant argues the court erred when it admitted his prior
conviction because it was twenty-nine years old, Appellant raises this claim
for the first time in his appellate brief. Appellant’s failure to raise this claim
in the trial court results in waiver of that portion of his argument on appeal.
See Pa.R.A.P. 302(a) (explaining issues not raised in trial court are waived
and cannot be raised for first time on appeal). See also Commonwealth
v. Cousar, 593 Pa. 204, 231, 928 A.2d 1025, 1041 (2007), cert. denied,
553 U.S. 1035, 128 S.Ct. 2429, 171 L.Ed.2d 235 (2008) (explaining that
(Footnote Continued Next Page)


                                            -4-
J-A28006-17


evidence during trial to suggest Septa officers stopped him due to his race,

defense counsel’s comment about Appellant’s race was not based on

evidence of record; as such, defense counsel’s comment was not fair

deduction or legitimate inference drawn from evidence presented during

trial; moreover, defense counsel’s comment was highly prejudicial and

served only to interfere with jury’s ability to render true verdict; thus, court

properly sustained Commonwealth’s objection to defense counsel’s remarks

about Appellant’s race; (4) Commonwealth’s remark was fair response to

defense counsel’s closing argument, which questioned why police did not

process     firearm    for    fingerprint      and   DNA   evidence;   additionally,

Commonwealth’s comment did not prejudice Appellant; further, court

properly took judicial notice of funding issues in Philadelphia, which is matter

of common knowledge in Philadelphia; thus, court properly overruled

defense objection to Commonwealth’s argument on funding).              Accordingly,

we affirm based on the trial court opinion.

      Judgment of sentence affirmed.




(Footnote Continued) _______________________

appellant is confined to specific objection made at trial when challenging
admission of evidence on appeal).



                                            -5-
J-A28006-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/2017




                          -6-
                                                                                                   Circulated 11/27/2017 03:51 PM



                                                                                                             FILED
                             IN THE COURT OF COMMON PLEAS                                                      OCT 14 2016
                                  PHILADELPHIA COUNTY
                        FIRST JUDICIAL DIS'rRICT OF PENNSYLVANIA                                          Criminal Appeals Unit
                                 CRIMINAL TRIAL DIVISION                                                first Judicia\ District ot P,

COMMONWEALTH OF PENNSYLVANIA                                                         CP-51-CR-0009096-2013

vs.
                                                                                     SUPERIOR COURT
STANLEY JONES                                                                        NO. 3172 EDA 2014


                                                   OPINION
                                    CP-51-CR--00090�2013 Comm.   v. Jonas, StanJQy
                                                     Opinion
KENNEDY, SEAN F., J.                                                                 October 10, 2016

                                         1111 lmll lllll Ill llH
                                               751211°6371
PROCEDURAL HISTORY1

         On February 2, 2013, Stanley Jones (hereinafter, "the Defendant") was arrested and
                                                         I



charged with possession of a firearm prohibited, 18 Pa.C.S. §6105(a)(l), and various other

offenses.2 During the course of the underlying proceedings, the Defendant filed multiple

motions.

         On October 9, 2013, the Defendant filed an omnibus pre-trial motion to suppress

statements and physical evidence [prescribed pills, money and a handgun]. On March 18, 2014,

I At the outset, the Court notes that the court reported misstates the date of hearing on a number of the transcripts
provided to this Court. As such, the procedural history and the citations to the record, noted herein require some
clarification. The record for the motions hearing held on August 26, 2014 (hereafter, "N.T., 8/26/2014"), may be
found by reference to the transcript dated August 16, 2015, titled "Trial (Jury) Volume l." The record for the trial
proceedings held on August 27, 2014 (hereinafter "T.T.: 8/27/2014"), may be found by reference to the transcript
dated August 27, 2015, titled "Trial (Jury) Volume l ." The record for the closing statements presented on August
27, 2014 (hereinafter "Closing, 8/27/2014"), may be found by reference to the transcript dated August 27, 2015,
titled "Hearing Volume 1." The record for the trial proceedings held on August 28, 2014 (hereinafter, "N.T.,
8/28/2014"), may be found by reference to the transcript dated August 28, 2015, titled "Trial (Jury) Volume l."
2 The other offense included
                              possession of a controlled substance with intent to deliver, 35 Pa.C.S. §780-1 l3(a)(30);
aggravated   assault, }8Pa.C.S.  §2702(a); carrying a firearm without a license, 18 Pa.C.S. §6106(a){l); possession of
a controlled substance, 35 Pa.C.S. §780-l 13(a)(l6); carrying a firearm in public, 18 Pa.C.S. §6108; simple assault,
 18 Pa.C.S. §2701(a); recklessly endangering another person, 18 Pa.C.S. §2705; and, resisting arrest, 18 Pa.C.S.
§5104.
                                                             l
the Defendant filed a motion to quash the charge of aggravated assault. Both motions were

addressed before this Court on March 19, 2014. Following oral arguments, this Court granted

the Defendant's motion to quash the charge of aggravated assault. Immediately thereafter, the

matter proceeded to a suppression hearing. At the conclusion of the hearing, this Court granted

the Defendant's motion to suppress statements, but denied the Defendant's motion to suppress

physical evidence.

        On August 22, 2014, the Defendant filed two (2) motions in limine. One motion sought

to preclude the introduction of disqualifying prior convictions. The other sought to preclude

evidence of narcotics [prescribed pills] and money recovered from the Defendant, as well as

expert testimony relative to the street value of the narcotics. Following oral arguments heard on

August 26, 2014, this Court granted the Defendant's motion to preclude evidence of the

narcotics, as well as expert testimony as to the· street value of the narcotics, but denied the

Defendant's motion to preclude introduction of the disqualifying prior conviction of felony

robbery.3 Immediately thereafter, the matter proceeded to a jury trial.

        On August 28, 2014, the jury found the Defendant guilty of possessing a firearm

prohibited. On October 29, 2014, appellant filed a motion for extraordinary relief, requesting a

new trial and claiming that he was denied his right to due process when: 1) the Court sustained

the Commonwealth's objection to defense counsel's mention of his race as an alternative reason

for the Defendant's flight from the police; 2) �e Court overruled defense counsel's objection to

the Commonwealth's mentioning funding for Philadelphia schools as the reason the

Commonwealth did not offer evidence of fingerprinting or DNA; and, 3) when the Court took


3
 As of August 26, 2014, the Commonwealth did not intend to proceed on the narcotic charges. As such, this Court
determined that the evidence of the narcotics were no longer relevant and further, that the prejudicial value of said
evidence outweighed any probative value. See, N.T., 8/26/2014, pp. 10-18.
                                                          2      .
judicial notice of the funding problem in Philadelphia schools. This motion was denied by this

Court, following oral arguments heard on October 31, 2014.

         On October 31, 2014, this Court sentenced the Defendant to a guideline sentence of five

( 5) to (10) ten years' incarceration for the crime of possessing a firearm prohibited. On

November 5, 2014, Defendant timely filed a post-sentence motion requesting a new trial, which

was denied, without a hearing, by Order of this Court, on November 10, 2014.4

         On November 14, 2014, the Defendant filed a timely notice of appeal. On November 21,

2014, this Court issued a 1925(b) order, directing the Defendant to file a statement of errors

complained of on appeal within twenty-one days. On December 12, 2014, the Defendant filed a
                                                      I

timely statement of errors complained of on appeal, along with a request to file a supplemental

statement upon receipt of all notes of testimony. On July 1, 2016, the Defendant filed a

supplemental 1925(b) statement, which this Court deemed timely filed.5

FACTUALBACKGROUND6
         Officer Max Frei is employed by Septa as a police officer.7 In February 2013, he was
                                                       I


detailed to Operation Somerset, which was a joint collaborative agreement between Septa and

the Philadelphia Police Department involving the Somerset El Station located at Kensington

A venue and Somerset Street. 8 His duties with Operation Somerset entailed patrolling the area at,


4
  The allegations of error claimed in the Defendant's post-sentence motion are the same as those claimed in his
motion for extraordinary relief.
5 By order dated
                  July 6, 2016, this Court issued a supplemental 1925(b) order finding the Defendant's supplemental
J 925(b) statement to be timely filed. Complete notes of testimony were not received by the Defendant, or this
Court, until June 21, 2016.
6
  See, fn. 1
7
  As of March 19, 2014, Officer Max Frei had been employed by Septa as a police officer for more than seven (7)
years. He had been patrolling for Septa, in the Kensington/Frankford area of the city and county of Philadelphia, for
more than four years. Suppression Testimony (hereinafter, "S.T."), 3/19/2014, pp. 8-10.
8
  Operation Somerset had been in existence for approximately two (2) years. Crime at and around the Station had
gotten so bad that police presence was required all the time. S.T., 3/19/2014, p. 11.
                                                           3
and within, a two (2) block radius of the Somerset Station, to enforce quality-of-life crime and to

make the area at and surrounding the Station safer." S.T., 3/19/2014, pp. 10-11; T.T., 8/27/2014,

pp. 10-13.

         On February 2, 2013, at approximately 3:45 p.m., Officer Frei and his partner, Officer

Davilla, were on routine patrol, traveling in a vehicle on the 2800 block of Ruth Street. At that

time, Officer Frei witnessed the Defendant urinating against the front garage wall of a
                                                         I
motorcycle club that was located at 2846 Ruth Street. Officer Frei approached the Defendant,

asked the Defendant to put his hands against the wall, and started to conduct a pat down of the

Defendant, when he felt what he believed to be a handgun in the Defendant's front waistband.

ro.u At that point, the Defendant fled. S.T., 3/19/2014, pp. 10, 12-13; T.T., 8/27/2014, pp, 13-

15.

         Officer Davilla immediately pursued the Defendant on foot. Officer Frei ran back to his

police car, which was still running, and he thJn proceeded to follow Officer Davilla and the

Defendant, by vehicle. Officer Frei saw Officer Davilla and the Defendant run north on Ruth

Street and west onto Monmouth, towards Kensington A venue, and at that point, he then lost sight
                                                         I




of them for fifteen (15) to twenty (20) seconds. He drove to Monmouth and Kensington and at

that point, Officer Davilla radioed that he was in the thrift store at that location. Officer Frei ran




9
   Officer Frei described quality-of-life crimes as including urinating in public, drinking in public, using drugs in
public, theft and robbery. T.T, 8/27/2014, p. 12.         '
10
   Officer Frei carries a firearm every day as part of his job. S.T., 3/19/2014, pp. 17; T.T., 8/27/2014, p. 19. He has
had training in firearms. He has made seven (7) or eight (8) arrests for firearm offenses. When Officer Frei put his
hand on the gun in the Defendant's front waistband, he knew what it was immediately. T.T., 8/27/2014, pp. 19-21.
11
   Officer Frei had authority to issue a citation on the spot, or to arrest the Defendant and take him to the district for
processing. The standard procedure when issuing a cit ation for a summary offense is to conduct a pat down search
                                                          1


for weapons. S.T., 3/19/2014, pp. 13, 15-17; T.T., 8/27/2014, pp. 15-18.
                                                             !   4
into the store and followed Officer Davilla and the Defendant through the store, out the back

door and north on Ruth Street. S.T., 3/19/2014, p. 13; T.T., 8/27/2014, pp. 21-24, 36-38, 40-42.

         The chase continued to 2955 Ruth Street, where the Defendant climbed a wall and then

stopped; he was cornered. Officer Frei drew his weapon and ordered the Defendant to come

over the wall. After several commands, the Defendant climbed to the top of the wall, where he

laid stomach-down, with one hand on the other side of the wall and out of view. When the

Defendant did not comply with commands to 'come off the wall, Officer Frei holstered his

weapon and sprayed the Defendant with mace. Both officers then pulled the Defendant off the

wall, and onto the ground. Following a brief struggle, Officer Frei placed the Defendant in

handcuffs.12 S.T., 3/19/2014, pp. 13-14; T.T., 8/27/2014, pp. 24-28.

         Once the Defendant was handcuffed, Officer Frei searched the Defendant, as well as the

area around the wall, for a gun. He did not find one. T.T., 8/27/2014, p. 28. The officers then

began to walk the Defendant back to the police vehicle and at that time, Officer Davilla retrieved

a black and silver, Smith & Wesson, .40 caliber handgun from underneath a gray pickup truck on

Monmouth Street, in between Ruth and Kensington.13 S.T., 3/19/2014, p. 14; T.T., 8/27/2014, p.

29, 38, 40-41.
                                                       '
        On February 2, 2013, at approximately 3:45 p.m., Septa Police Officer Davilla

(hereinafter, "Officer Davilla") was on duty, working with his partner, Officer Frei." S.T.,



 ii For completeness, the Court notes that Officer Frei testified that the Defendant did not suffer any injuries;
however, both officers did. Officer Frei received a couple of stitches to his left knee; Officer Davilla had scrapes
and his hands were all tore up. T.T., 8/28/2014, pp. 27-29. Officer Frei also testified that immediately before the
Defendant was placed in the police vehicle, the Defendant was searched and at that time, Officer Frei recovered 540
or 640 pills, as well as $540., from the Defendant's person. S.T., 3/19/2014, pp. 13-14.
13
    Officer Frei observed Officer Davilla walk right over to the pickup truck and retrieve the handgun. T.T.,
8/27/2014, p. 29.                                                                      .
14
    Officer Davilla has served as a Septa Police Officer for almost five (5) years. He has been assigned to the
Frankford area for his entire years of service. Id. at 115� 116.
                                                           5
 3/19/2014, p. 26-27; T.T., 8/27/2014, p. 116. The officers were on routine patrol in the Somerset

 area, traveling in a vehicle on Ruth Street, when Officer Davilla saw the Defendant urinating

 near a building. T.T., 8/27/2014, pp. 116-117. Officer Frei approached the Defendant and began

to frisk him, and at that point, the Defendant fled. Officer Davilla chased the Defendant on foot.

 He ran up Ruth Street and then left onto Monmouth Street, where he saw the Defendant toss a

silver object under a parked gray pickup truck, towards the middle of the block.15                    S.T.,

3/19/2014, p. 27-28; T.T., 8/27/2014, 118-119.

         Officer Davilla continued to chase the.Defendant, who ran up Monmouth to Kensington

Avenue and then into a thrift store. Officer Davilla chased the Defendant through the store, out

the back exit and then into an area where the Defendant was climbing a six foot wall.16 Officer

Davilla drew his weapon and ordered the Defendant to show his hands.17 The Defendant was

eventually handcuffed and taken into custody, Officer Davilla then returned to the area where he

saw the Defendant toss the silver object. He recovered a black and silver Smith & Wesson,

Model SW40V5, from under the pickup truck.18 S.T., 3/19/2014, pp. 27-28; T.T., 8/27/2014,
                                                       I


pp. 118-123, 127-129. He also recovered ammunition from the gun. The gun and the

ammunition were placed on property receipts. Officer Davilla identified Exhibit C-32, the actual

firearm, as the gun that he recovered from under the truck. He identified Exhibit C-3 3, the actual

bullets, as the ammunition that he recovered from the gun. T.T., 8/27/2014, pp. 124-125.

   Officer Davilla did not see what the object was; he only knew that it was silver. At the time, he did not know
i.:;

anything about what Officer Frei felt while conducting the frisk. He did not realize that the Defendant had tossed a
gun until he returned to the pickup truck and recovered the gun, which the only object under the truck. Id. at 119,
 122-124.
16
   As he entered the store, Officer Davilla radioed his location to Officer Frei. Id. at 120.
17
   At that point, Officer Davilla noticed that Officer Frei was standing next to him. Officer Frei had his weapon
drawn and was ordering the Defendant to show his hands. Officer Frei then holstered his weapon, sprayed the
Defendant with mace. Both officers then took the Defendant down from the wall. S.T., 3/19/2014, p. 28.
18
   Officer Davilla returned to the area where the silver object was tossed, within minutes of it being tossed. S.T.,
3/19/2014, pp. 28-29; T.T., 8/27/2014, p. 123.
                                                           6
            Philadelphia Police Officer Ronald Weitman (hereinafter, "Officer Weitman") is an

 expert in the area of firearms identification and examination, as well as ballistics.'? He is

 assigned to the Firearm Identification Unit (hereinafter, "FIU"), where he examines, identifies

and test any evidence related to firearms received by the FIU.20 T.T., 8/27/2014, pp. 82-87.

            Officer Weitman personally examined the firearm marked as Exhibit C-32, which he

identified as a .40 Smith·& Wesson semiautomatic pistol, model number SW40VE.                            Officer
                                                         '

Weitman also test fired the firearm and found it to be operable, as documented in his report,

marked as Exhibit C-19. He also personally examined the ammunition marked as Exhibit C-33,

which he identified as twelve, 40 caliber Smith & Wesson bullets. Id. at 87-93.

            Officer Weitman's area of expertise does not include fingerprint or DNA testing. He

could not testify as to the success rate in obtaining such evidence. The FIU receives

approximately 6,000 gun cases a year. Basedon the cases he handles, Officer Weitman

estimated that only ten percent (10%) of the guns received by FIU are submitted for fingerprint
                                                         '

or DNA testing. Stated otherwise, ninety percent (90%) of the guns received by FIU are not

submitted for such testing. The Crime Scene Onit, and not the FIU, decides whether a gun will

be submitted for fingerprint and/or DNA testing. Id. at 93-97.

             In deciding whether a firearm will be tested for fingerprint and/or DNA evidence, the

Crime Scene Unit reviews property receipts to determine the circumstances of how the firearm

was recovered. Id. at 97M98. Where the property receipt indicates that a police officer observed

a defendant toss a firearm, the Crime Scene Unit sends the firearm back to the FIU, noting "no

need for prints, doesn't fit the protocol." Id. at 98. Even if there had been a request fingerprint

19
     The parties stipulated to Officer Weitman's expertisein these areas. T.T, 8/27/2014, pp. 82-83.
20
     Officer Weitman provided a detailed description of hrs job with the FIU. He also described the chain of custody
of firearm evidence received by the FIU. Id. at 82-87. :
                                                             7
and/or DNA testing in this case, the Crime Scene could have denied that request and sent it back

to the FIU. Id. at 112.

MATIERS COMPLAINED OF ON APPEAL

        On appeal, the Defendant asserts as follows:

               a.         The lower court erred and abused its discretion by denying appellant's
                          motion to suppress physical evidence where the SEPTA police officers
                          had no jurisdiction to stop, frisk, search, cite, or arrest appellant; where the
                          officers were going to issue a citation for a summary offense; and where
                          there was no reasonable suspicion that appellant was armed and dangerous
                          or probable cause to search or arrest appellant at the time he was stopped
                          and frisked.            ·

               b.         The lower court erred and abused its discretion by denying appellant's
                          Motion in Limine to Preclude Introduction of Prior Conviction where the
                          defense was willing to stipulate, outside the presence of the jury, to
                          appellant's prior convictions which render him ineligible to possess a
                          firearm.

               c.         The lower court erred and abused its discretion by preventing defense
                          counsel from discussing the appellant's race in closing argument.

               d.         The lower court erred and abused its discretion by overruling defense
                          counsel's objection and· allowing the Commonwealth to argue in closing
                          that funding issues, including, but not limited to, school funding, were
                          why the police did not test for fingerprints or DNA.
                                                   I.
                                                   I


               e.     The lower court erred and abused its discretion when it took judicial notice
                      that the Philadelphia school district and police struggle with funding.

1925(b) Statement



DISCUSSION

I.     Suppression

       The Defendant asserts that this Court erred and abused its discretion in denying the his

motion to suppress physical evidence, namely the firearm, claiming that the Septa police did not
                                                   I




                                                        8
have jurisdiction to stop, search, cite or arrest him, that the officers did not reasonable suspicion

to search him, and that the officers did not have probable cause to stop, search and arrest him. It

is this Court's view that none of these claims have merit and that they should not entitle the

Defendant to appellate relief.

        Where a motion to suppress evidence is denied, the standard of review is whether the

factual findings are supported by the record and whether the legal conclusions drawn from those

facts are correct. Commonwealth v. Rose, 755 A.2d 700, 701 (Pa.Super. 2000). On review, the

appellate court considers only the evidence of the prosecution and so much of the evidence for

the defense as remains uncontradicted when the read in the context of the record as a whole. Id.

Where the record supports the trial court factual findings, the appellate court is bound by those

facts and may reverse only if the legal conclusions drawn therefrom are incorrect. Id. The

credibility of witnesses is within the sole province of the suppression· court, which is entitled to

believe all, part or none of the evidence presented. Commonwealth v. Angel, 946 A.2d 115, 117

(Pa.Super. 2008).

       Here, the suppression record supports this Court's factual findings. Moreover, the legal

conclusions drawn from those facts are free of error. Accordingly, this Court did not err or abuse

its discretion in denying the Defendant's motion to suppress the firearm.

       As noted above, the Defendant was arrested and charged with the crime of possession of

a firearm prohibited. The Defendant moved to suppress the firearm, claiming that the Septa

police officers did not have jurisdiction to stop him and/or probable cause to stop, search and

arrest him. During the course of the evidentiary hearing, the Commonwealth presented the

testimonies of Septa Police Officers Frei and Davilla. The Defendant did not present any



                                                  9
witnesses. The unrefuted testimonies of Officers Frei and Davilla establish the following

relevant facts.

        On February 2, 2013, Officers Frei and Davilla were on duty, detailed to Operation

Somerset, which was a joint collaborative agreement between Septa and the Philadelphia Police

Department, involving Septa's Somerset El Station. Officers Frei and Davilla were required to

patrol the Somerset Station, and the two (2) block radius surrounding the Station, for the purpose
                                               I

of enforcing quality-of-life crimes, including publicurination. On the aforementioned date, at
                                               I


approximately 3:45 p.m., the officers saw the Defendant urinating in public, at 2846 Rush Street.

Said property was within a two (2) block radius of the Somerset El Station. Officer Frei stopped

the Defendant. Officer Frei had authority to issue a citation on the spot or to arrest the

Defendant and process him at the district.

        Officer Frei approached, asked the Defendant to put his against the wall and began to

conduct a pat down search of Defendant's outer garments. He felt what he believed to be a gun

in the Defendant's front waistband. At that moment, the Defendant immediately
                                                                   ,
                                                                              fled. Officers
                                                   I


Frei and Davilla pursued the Defendant. During the pursuit, Officer Davilla saw the Defendant
                                                   i
toss a silver object under a gray, pickup truck parked on Monmouth Street, between Ruth Street

and Kensington Avenue. The officers eventually apprehended the Defendant. Minutes later,

they returned to the area where Officer Davilla saw the Defendant toss the silver object. Officer

Davilla retrieved a black and silver, .40 caliber Smith & Wesson handgun from underneath the

aforementioned gray, pickup truck. He did not recover anything else.
                                                       I

        Based on the testimonies of Officers Frei and Davilla, this Court concluded that the

Officers Frei and Davilla had jurisdiction to stop the Defendant, finding that their testimonies

demonstrated that 1) the Defendant committed' the offense of public urination, and was stopped
                                                           10
for said offense, within the territorial boundaries of Septa's Somerset Station under Operation

Somerset; and, 2) that the officers were discharging their duties for Septa, pursuit to Operation

Somerset when they stopped the Defendant. This Court also concluded that Officers Frei and

Davilla had probable cause to stop, search and arrest the Defendant, finding that their testimonies

demonstrated that they actually witnessed, and therefore knew with certainty, that the Defendant

had committed the summary offense of public urination. S.T., 3/19/2014, pp. 35-38.



       a. Jurisdiction

       The jurisdiction and authority of Septa police officers is set forth in the Railroad and

Street Railway Police Act, which provides, in relevant part:

               Railroad and street railway policemen shall severally possess and exercise all of
               the powers of a police officer in the City of Philadelphia, in and upon, and in the
               immediate and adjacent vicinity of, the property of the corporate authority, or
               elsewhere within this Commonwealth while engaged in the discharge of their
               duties in pursuit of railroad, street railway or transportation system business.

22 Pa.C.S. §3303(a). As interpreted by the Pennsylvania Supreme Court, this statute provides

transit police with two distinct grants of authority: primary and extraterritorial. Commonwealth
                                                '
v. Bloom, 979 A.2d 368, 370 (Pa.Super. 2009) (citing Commonwealth v. Firman, 813 A.2d 643,

647 (Pa. 2002)).

                Port Authority police have primary jurisdiction, or authority ... constrained by
               the geographical area corresponding within its territorial limits to exercise regular
               police powers in and upon, and in the immediate and adjacent vicinity of the
               property of the corporate authority. Port Authority police are granted
               extraterritorial jurisdiction, or authorization to arrest outside the territorial limits
               of the employer-municipality .., elsewhere within this Commonwealth while
               engaged in the discharge of their duties in pursuit of ... transportationsystem
               business, so long as the exercise of this authority bears a close connection to the
               interest of the Port Authority.

Bloom, 979 A.2d at 370-71 (internal citations and quotation marks omitted).
                                                    11
        Here, as indicated above, Officers Frei and Davilla were on routine patrol, detailed to

Operation Somerset, when they saw the Defendant commit the offense of public urination and

stop him for said offense within a two (2) block radius of Septa's Somerset Station. Operation

Somerset was a joint collaborative agreement between Septa and the Philadelphia Police

Department, involving Septa's Somerset El Station, ·and the area surrounding the Station.

Pursuant to Operation Somerset, Officers Frei and Davilla were required to patrol the Station and

the two (2) block radius surround the Station.lto enforce quality-of-life crimes, including public

urination.

        In rendering a determination as to jurisdiction, this Court considered the totality of

circumstance, including, and most significantly, Operation Somerset, pursuant to which Officers
                                                  I
Frei and Davilla were required to enforce crimes, at, and within the two (2) block radius of,

Septa's Somerset Station. This Court found that the officers saw the Defendant commit the

crime of public urination and stopped the Defendant for said crime while on routine patrol, while
                                                  i
engaging in the discharge of their assigned in pursuit of Septa's business. Applying the above
                                                  i
                                                  I
cited law to the specific facts of this case, this Court concluded that the officers had primary

jurisdiction primary to stop the Defendant, hoiding that the offense and the stop occurred in the

immediate and adjacent vicinity of Septa's property .
                                              .   I



       Moreover, even if the officers had not exercised their authority in the immediate and
                                                  I


adjacent vicinity of the Somerset Station, the circumstances surrounding the Defendant's
                                                  I



violation, i.e. urinating in public within a two (2) block radius of the Somerset Station, were

sufficiently connected with Septa's business to trigger the officers' extraterritorial jurisdiction.

Pursuant to the Operation, it was Septa's business to have its officers enforce quality-of-life

crimes in said area, to make the area safe. The; officers were engaged in the discharging of their
                                                      12
duties pursuant to the Operation, i.e. enforcing a quality-of-life crime within the two (2) block

radius of the Somerset Station, when they stopped the Defendant.

         b. Probable Cause

         A police officer has probable cause to 'arrest when "the facts and circumstances which are

within the knowledge of the officer at the time of the seizure, and of which he has reasonable and

trustworthy information, are sufficient to warrant a man of reasonable caution in the belief that

the suspect has committed or is committing a crime.:" Commonwealth v. Thompson, 985 A.2d

928, 931 (Pa. 2009). "Probable cause requires only a probability, and not a prima facie showing,

of criminal activity." Id. "Once probable cause is established, it does not dissipate simply

because the suspect is not charged with the particular crime which led to the finding of probable

cause." Commonwealth v. Canning, 587 A.2d 330, 332 (Pa.Super. 1991).

         Furthermore:

                 [A] warrantless search incident to a lawful arrest is reasonable, and no
                justification other than that required for the arrest itself is necessary to conduct
                such a search.... [I]n all cases of lawful arrests, the police may fully search the
                person incident to the arrest.... Moreover, this doctrine encompasses all arrests,
                including those involving summary offenses.

Commonwealth v. Williams, 568 A. 2d 1281, 1283 (Pa.Super. 1990) (internal citations and

quotation marks omitted). An arrest is legal where state law authorizes such action. Id. at 1284;

See also, Commonwealth v. Rose, 755 A. 2d 700, 702-703 (Pa.Super. 2000); Commonwealth v.

In Interest William M., 655 A. 2d 158, 162 (Pa.Super. 1995), appeal denied, 666 A.2d 1058 (Pa.

1995).

         Pennsylvania Rule of Criminal Procedure 400 provides:

                Criminal proceedings in summary proceedings shall be instituted either by:

                (1) issuing a citation to the defendant; or
                                                  13
               (2) filing a citation; or

               (3) filing a complaint; or

               (4) arresting without a warrant' when an arrest is specifically authorized by law.

Pa.R.Crim.P. 400.

       The Philadelphia Code of Ordinances and Home Rule Charter § 10-609 prohibits public

urination. Pa.Code§ 10-609. Although the ordinance, itself, does not expressly authorize police

officers to arrest upon violations, statutory authority to arrest for an such violations is found at

53 P.S. § 13349. Commonwealth v. Rose, 755 A. 2d at 702-703; Commonwealth v. In Interest

William M., 655 A. 2d at 162. 53 P.S. § 13349, provides:

               Any police officer ... , upon vi�w of the breach of any ordinance of any city of the
               first class, is authorized to forthwith arrest the person or persons so offending,
               without any process ....

Id. By its express terms, § 13349 authorizes an arrest for violations of city ordinances where a

police observes the violation. Rose, supr� In Interest William M., 655 A. 2d at 163.

       Instantly, the unrefuted testimonies of Officers Frei and Davilla establish that they

witnessed the Defendant urinating in public. These testimonies demonstrate more than a

probability that the Defendant was committing the summary offense of public urination; they

demonstrate a certainty that he was. Since the officers observed the Defendant breach the City

of Philadelphia Ordinance § 10-609, they had legal authority to arrest the Defendant. 53 P.S. §

13349; Rose, supra; In Interest William M., supra. No justification, other than that required for

the arrest itself, was necessary to justify Office.r Frei's search of the Defendant. Rose, supra; In

Interest William M., supra.




                                                  14
          In view of the above, the Defendant's claims that the officers lacked jurisdiction to stop

him and/or probable cause to stop, search and arrest him are without merit and most fail.

II.       Prior Conviction
                                                                         ;


          The Defendant next asserts that this Court erred in denying his motion to preclude

evidence of his prior conviction where the defense was willing to stipulate, outside the presence

of the jury, to his prior conviction which rendered him ineligible to possess a firearm. This claim

is totally devoid of merit. As noted by this Court as the motions hearing held on August 26,

2014, Defendant's claim is contrary to the law of this Commonwealth and therefore, without

merit. Accordingly, it should not entitle the Defendant to appellate relief.

          In reviewing a challenge to a denial of a motion in limine, the· appellate court applies "an

evidentiary abuse of discretion standard." Commonwealth v. Zugby, 745 A.2d 639, 645

(Pa.Super. 2000) (citation omitted). "Questions concerning the admissibility of evidence lie

within the sound discretion of the trial court, and [the Appellate Court] will not reverse the

court's decision on such a question absent a clear abuse of discretion." Id. (citation omitted).

          At the motions hearing held on August 26, 2014, defense counsel argued that the United
                                                  I

States Supreme Court's decision in Old Chief v. United States, 519 U.S. 172 (1999), supported
                                                  '
the Defendant's motion to preclude evidence of his prior conviction for robbery. According to

defense counsel, pursuant to Old Chief, the most appropriate manner of establishing the

convicted felon element of §61 OS(a)(l) would be to stipulate to the prior conviction, outside the

hearing of the jury, and thereby alleviate any prejudicial effect on the jury.   N.T., 8/26/2014, pp.

4-6, 9.

          This Court rejected defense counsel's arguments and denied the Defendant's motion,

concluding that the Old Chief was a federal case and not controlling. Instead, this Court
                                                      15
concluded that the controlling law was the Pennsylvania Supreme Court's decision in

Commonwealth v. Stanley, 446 A.2d 583 (Pa. 1992), where in the Court held that the

prosecution is not required to accept a defense offer to stipulate to the fact of a prior conviction

where the conviction is an element of the offense charged. ML_l. N.T., 8/26/2014, pp. 5-10).

       Moreover, in Commonwealth v. Jemison, 98 A.3d 1254 (Pa. 2014), our Supreme Court

affirmed the continued validity of Stanley. In Jemison, the Court held, "in a persons not to

possess firearms case, a defendant does not suffer unfair prejudice merely by the admission into
                                               '
evidence of his or her certified conviction of a specific, identified predicate offense, which has

been offered by the Commonwealth to prove the prior conviction element of the crime of persons

not to possess firearms."). Jemison, supra. In rendering a determination, the Court concluded,"

Stanley remains the law ofthis Commonwealth, despite the United States Supreme Court's

holding in Old Chiefv. U.S., 519 U.S. 172 (1997). Jemison, 98 A.2d at 1255.

        In view of the above, the Defendant's claim that this Court erred in denying his motion to

preclude prior convictions must fail.

III.    Closing Statements

        Preliminarily, this Court notes that the Defendant's next three assertions, See 1925(b)

Statement at paragraphs 9(c)-(e), albeit not stated as such, are challenges to this Court's denial of

the Defendant's pre-sentence and post-sentence motions. Both motions alleged that the

Defendant was entitled to a new trial because this Court erred when: l) it sustained the

Commonwealth's objection to defense counsel's comment on the Defendant's race in closing

argument (N.T., Closing, 8/27/2014, pp. 27-29, 54-60); 2) it overruled defense counsel's

objection to the Commonwealth's comment on funding issues in closing argument (N.T.,

Closing, 8/27/2014, pp. 45, 60-61); and, 3) it took judicial notice of the funding issues in
                                                   16
Philadelphia (N.T., Closing, 8/27/2014, p. 60). See Motion for Extraordinary Relief,

10/29/2014; Post-Sentence Motion, 11/5/2014.

        Both motions were denied. Following oral argument on October 31, 2014, this Court

denied the Defendant's motion for extraordinary relief, finding: 1) defense counsel's comment

on the Defendant's race in closing argument was improper and highly prejudicial, N.T.,

10/31/2014, pp. 4-13, 18-21; 2) the Commonwealth's comment on the City's funding issues in

closing argument was neither improper nor prejudicial, N.T., 10/31/2014, pp. 13-17, 21-23; and,

3) the Court's taking of judicial notice was outside the jury and harmless error. N.T.,

10/31/2014, p. 15. The Defendant's post-sentence motion was denied, without a hearing, by

Order of this Court, on November 10, 2014. A review of the record and the applicable law

reveals that this Court did not err in denying the Defendant's motions. As such, the Defendant's

identical claims of error on appeal must fail.21'


21
  Notwithstanding a thorough search, this Court was unable to locate a single case pertaining to defense
misconduct. Accordingly, this Court relies on case la� addressing prosecutorial misconduct, which this Court
believes is equally applicable to defense misconduct based on this Court's review of ABA Standards of Criminal
Justice, [Prosecution Function] Standard 3-6.8 and [Defense Function] Standard 4-7.8.

                 [Defense FunctionJ Standard 4-7.8 Argument to Jury
                 (a) In closing argument to the jury ... ', defense counsel may argue all reasonable inference from
                 evidence in the record.... Defense counsel should not knowingly misstate the evidence in the
                 record, or argue inferences that defense counsel knows have no good faith support in the record.

                  (c) Defense counsel should not make any argument calculated to appeal to the prejudices of the
                 jury.

                 (e) Defense counsel may fairly respond to arguments made in the prosecutions' initial closing
                 argument. Defense counsel should object and request relief from the court regarding prosecution
                 arguments it believes are improper rather than responding with arguments that counsel knows are
                 improper.

                 (t) If the prosecution is permitted a rebuttal argument, the defense counsel should craft the defense
                 closing argument to anticipate the government's rebuttal. If the defense counsel believes that the
                 prosecution's rebuttal closing argument is or was improper, the defense counsel should timely
                                                         17
       The prosecution and the defense are accorded reasonable latitude in closing arguments

and both may employ oratorical flair in arguing their case to the jury. Commonwealth v. Weiss,

776 A.2d 958, 968 (Pa. 2001); Commonwealth v. Chimel, 777 A.2d 459, 464 (Pa.Super. 2001).

Counsel must be free to present arguments with logical force and vigor. Commonwealth v.

Chamberlain, 30 A.3d 381, 407-08 (Pa. 2011) (citing Commonwealth v. D' Amato, 526 A.2d


              object and consider requesting relief from the court, including an instruction that the jury disregard
              the improper portion of the argument or an opportunity to reopen argument and respond before the
              factfinder.

              [Defense Function] Standard 4-7.9 Facts Outside the Record
              When before a jury, defense counsel should not knowingly refer to, or argue on the basis of, facts
              outside the record, unless such facts are matters of such common public knowledge on human
              experience or are matters of which a court may clearly take judicial notice, or are facts which
              counsel reasonably believes will be entered into the record at the proceeding.

              [Prosecution Function] Standard 3-6.8 Argument to Jury
              (a) In closing argument to the jury .. ,:, the prosecution present arguments and a fair summary of
              the evidence that proves the defendant guilty beyond a reasonable doubt. The prosecutor may
              argue all reasonable inferences from the evidence in the record, unless a prosecutor knows an
              inference to be false. . . . . The prosecutor should not knowingly misstate the evidence in the
              record, or argue inferences that the prosecutor knows have no good faith support in the record ....

              (c) The prosecutor should not make any argument calculated to appeal to improper prejudices of
              the trier-of-fact. The prosecutor should make only those arguments that are consistent with the
              trier's duty to decide the case on the evidence, and should not seek to divert the trier from that
              duty.

              (d) If the prosecutor presents rebuttal argument, the prosecutor may respond fairly to arguments
              made in the defense closing argument, but should not present or raise new issues. If the
              prosecutor believes the defense closing argument is or was improper, the prosecutor should timely
              object and request relief, from the court, rather than respond with arguments that the prosecutor
              knows to be improper.

              [Prosecution Function] Standard 4- 7 .9 Facts Outside the Record
              When before a jury, the prosecutor should not knowingly refer to, or argue on the basis of, facts
              outside the record, unless such facts are matters of such common public knowledge on human
              experience or are matters of which a court may clearly take judicial notice, or are facts which
              counsel reasonably believes will be entered into the record at the proceeding.




                                                      18
300, 309 (Pa. 1997)). Counsel may comment upon fair deductions and legitimate inferences

made from the evidence presented during testimony. Id. at 408.

          Remarks to the jury in closing arguments are not improper, and do not constitute

reversible error, "unless their unavoidable effect is to prejudice the jury so that a true verdict

cannot be rendered because the existence of bias and hostility makes it impossible to weigh the

evidence in a neutral manner." Id; See also, Commonwealth v. Carpenter, 515 A.2d 531 (Pa.

1986). Moreover, in evaluating the alleged impropriety or prejudicial effect of counsel's remark,

the remark must be viewed in the context in which it was made. Chamberlain, 30 A.3d at 408

(citing D'Amato, supra; Carpenter, supra; Commonwealth v. Smith, 416 A.2d 986, 989 (Pa.

1980)).

          As such, prosecutorial and/or defense misconduct will not be found where comments

were based on evidence or proper inferences therefrom, or amounted to oratorical flair.

Chamberlain, 30 A.3d at 406-408. It is the duty of the trial court to rule upon counsels'

comments in closing arguments. Chamberlait),, 30 A.2d at 408 (citing D' Amato, 526 A.2d at

309-310; Commonwealth v. Simmons, 248 A.2d 289, 292 (Pa. 1968). The appellate court is

limited to reviewing whether the trial court abused its discretion. Id.

          a. Defense Counsel's Comments on the Defendant's Race

          In anticipation of the Commonwealth's closing argument on flight, defense counsel made

the following comment on the Defendant's race:

          DEFENSE COUNSEL: Now the Commonwealth is going to say to you that innocent
          men don't run. Unfortunately, this is just not true. Mr. Jones has a reason to run. Mr.
          Jones is a black man in Philadelphia.
                                                 I
N.T., Closing, 8/27/2014, p. 27. Tue prosecutor immediately objected and in response, this

Court called sidebar. Id. Following a sidebar 'discussion, this Court sustained the prosecutor's
                                                     19
objection and instructed the jury to disregard 'defense counsel's attempt to raise an issue of race

in her closings, stating:

                   [R]ace has not been a component in this case. There is no allegation that there
                   was any racial motivation by either of the police officers to stop the [D]efendant
                   on the basis of his race. Rather, there's been an (ad]mission on the part of the
                   [D]efendant that he was in fact urinating on the wall and that's why he was
                   stopped by the police. I know that race is a] ]part of our life every day in this
                   world. But it is not a factor in this case at this time. You are only to pay attention
                   to the facts as presented from the witness stand. There has been no testimony in
                   this case that the [D]efendant was stopped because of his race. As such, I ask you
                   and instruct you to no - I'm trying to find the right words. But to place that out of
                   your mind, the argument that was being presented by the public defender with
                   respect to that issue and leave that issue alone. I hope that you all can do that and
                   solely just look at the facts of this case as the have been presented from the
                   witness stand today. We will proceed forth with the case. I will allow the
                   attorney for [the Defendant] to finish her argument, and then we will allow the
                   district attorney to give her argument. ...


Id. at 28-29.

           The prosecutor objected to defense counsel's comment, arguing that it was improper and

highly prejudicial.

           PROSECUTOR: ... [N)ot only was no issue of race ever presented to the jury at any
           time during trial. . . . What is on the record is that the officers can arrest the defendant for
           ... [the summary offense of urinating in public]. And if they chose to arrest him and
           process him at the district, not only would they be able to do a pat down, they would be
           able to do full search incident to arrest.
                    And ... the testimony on the record is the officers turned the vehicle around ... · ·
           and pulled up to the side of the road.
                    And ... counsel chose to present this argument to the jury at the point in time that
           the Ferguson Case is all over the news, I found it highly prejudicial. It was highly
           improper ... I would have had the objection no matter what is happening in the news at
           the moment. But the fact is when tensions are high that that argument was raised before
           the jury is unfathomable to me and that' s why I objected.

N.T., Closing, 8/27/2014, pp. 56-57.22



22   See also, N.T., 10/31/2014, pp. 18-21.
                                                      20
          Defense counsel responded that her comment was made in anticipation of the

Commonwealth's closing argument on flightand therefore, appropriate. This Court disagreed.


           DEFENSE COUNSEL: I do believe that this [the Defendant's race] was an appropriate
           area to comment on. Mr. Jones -- the jury has the ability to observe Mr. Jones. He ... is
           a black man. And I was commenting on this in the area of motivation for running
           because the Commonwealth, of course, is going to say his motivation for running is the
           gun. [T]here is certainly many motivations for innocent people to run, and this (being a
           black man in Philadelphia] is one of them.

           COURT: .... You were playing the race card. You were trying to put something into
           evidence that wasn't evidence. You were trying to insinuate and get to the jury that Mr.
           Jones ran because it was a white cop and a black man. That was clear to me. . . . There
           was no evidence at all, not a piece of evidence presented during any part of this case that
           race played any factor in this arrest.
                   In fact, you told the jury in closing that your client in fact was urinating against
           the wall. That was a fact. They pulled the man over because he was urinating against the
           wall. For you to play the race card during the closing that race was at issue to me was for
           nothing else but to inflame the jury, to· taint the jury, to get the jury to take a fact that was
           not in evidence.

                    I don't know what else your intention could be.

N.T., Closing, 8/27/2014, pp. 56-57.23

           As.noted by the prosecutor, defense cdunsel chose to present this argument to the jury at

the point in time that the Ferguson Case was �11 over the news. This Court found that defense

counsel's comment on the Defendant's race was highly prejudicial and highly improper. The

comment was not based on the evidence of record. It was not a fair deduction and/or a legitimate

inference made from the evidence presented during testimony; Moreover, its unavoidable effect

was to prejudice the jury so that a true verdict 'could not be rendered because the existence of

bias and hostility makes it impossible to weigh the evidence in a neutral manner.

           b. Prosecutor's Comments on Funding


23
     See also, N.T., 10/31/2014, pp. 4-13, 23.
                                                      21
        In her closing argument, the prosecutor made the following comment on funding:

        PROSECUTOR: I would love to have fingerprints, DNA ... in every case that I try in
        this building. It's not reality. This is the City of Philadelphia and funds are low. There
        are priorities and the cases where there are certain protocols in place like Officer
        Weitman testified to when an officer sees certain things happen under particular
        circumstances, they're not holding it for prints, they're not testing it for DNA. We don't
        have the money. We don't have the time.
                 We have 6,000 guns coming from the FIU every year. We can barely get them
        test-fired in time to make it to court. That's the reality of this system. Every August, we
        have the same discussion, can the public schools in Philadelphia open this year?

N.T., Closing, 8/27/2014, pp. 44-4524.

        Defense counsel objected, arguing that the prosecutor's comments on funding were not

based on facts of evidence. 25 This Court disagreed and accepted the prosecutor's response to

defense counsel's objection.

        COURT: You brought up the issue of why fingerprints and DNA are not taken from
        every gun in the city every time when an arrest is made.26

        DEFENSE COUNSEL: Right.

        COURT: Absolutely the issue of whether or not the funds are available to fingerprint and
        DNA swab 6,000 guns a year should be something that's raise in argument. And it isa
        fact It's judicial notice that the school district [ does not] have funding every year and
        that the police officers are strugg[ling]. with funding.

        DEFENSE COUNSEL: Your Honor, It wasn't a fact that was placed into evidence is
        what I'm saying. And while I - just like race was something the jury could have -

        COURT: Apples and oranges. Pleasestop bringing it up.

        PROSECUTOR: Your Honor, first of all ... it was an issue that [defense counsel] raised
        that I responded to that I don't think isin any way outside of the purview of the jury.
        And I don't think it is in any way prejudicial.

        COURT: I don't find that either.


24
   See also, N.T., 10/31/2014, pp. 21-23.
25
   Defens� counsel subsequently argued that the prosec�tor's comment was prejudi1ial because it brought in the
school children. N.T., 10/31/2014, pp. 15-16.          ·
26
   See, N.T., Closing, 8/27/2014, pp. 19-22.
                                                        22
N.T., Closing, 8/27/2014, pp. 58-60.27

       As indicated by this Court, the prosecutor's comment on funding was not prejudicial to

the Defendant. N.T., Closing, 8/27/2014, p. 60. As such, even if this Court erred in concluding

that the prosecutor's comment was proper, the Defendant is not entitled to relief because the

prosecutor's comment did not prejudice the Defendant. Chamberlain, 30 A.3d at 408; D' Amato,

526 A.2d at 309; Commonweg&lth v. Carpenter, supra.


       c. Judicial Notice

       Pennsylvania Rule of Evidence 201 provides, in relevant part:

                (b) Kinds of Fact That May Be Judicially Noticed. The court may judicially

                notice of fact that is not subject to dispute because it:

                1) is generally known with the trial court's territorial jurisdiction; or

                2) can be accurately and readily determined from sources whose accuracy cannot

                be reasonably questioned.

                (c) Taking Notice. The court may:

                (1) the court may take judicial notice on its own.

                (d) Timing. The court may take judicial notice at any stage of the proceedings.

Pa.R.E. 20 l(b)(1-2), (c)( 1 ), (d); ''A fact is indisputable if it is so well established to be a matter

of common knowledge." Kinley v. Bierly, 876 A.2d 419, 421 (Pa.Super. 2005).

        Here, this Court took judicial notice of the City's funding issues during closing

arguments presented on August 27, 2014. This Court believes that the fact that funds are low in

the City of Philadelphia is a matter of common knowledge in Philadelphia. As this Court did not



 Seealso, 10/31/2014,pp.14-17.
27

                                                    23
·---·-··�-----�-�··�··--··---·..·---··---······--·-····-·�·-·-·"····-��-·



                     err in taking judicial of this fact. Even if this Court had erred, which it does not believe it did,

                      the error was harmless, and did not cause any prejudice to the Defendant. Id. "Harmless error

                     exists where ... the error did not prejudice the defendant or the prejudice was de minimus .... "

                     Commonwealth v. Freeman, 827 A.2d 385, 411 (Pa. 2003); Commonwealth v. Hutchinson, 811
                                                                            I




                     A.2d 556, 561 (Pa. 2002). Significantly, this Court had previously found that the prosecutor's

                     comment on funding was not prejudicial to the Defendant. N.T., Closing, 8/27/2014, p. 60; N.T.,

                      10/31/2014, p. 15. Moreover, the Court tookjudicial notice ofthe funding issue outside of the

                     jury's presence. Under these circumstances, the Court's error does not warrant a new trial and/or

                     entitle the Defendant to other relief.

                     CONCLUSION

                                For the foregoing reasons, this Court requests that the Defendant's appeal be dismissed

                     and the judgment of sentence be affirmed.

                                                                                BY THE COURT:




                                                                                SEAN F. KENNEDY, J.
Commonwealth vs. Stanley Jones
CP-51-CR-0009096-2013
l925(b) Opinion




                                     PROOF OF SERVICE


I hereby certify that I am this 14th day of October, 2014, serving the foregoing Court Opinion
upon the person(s) and in the manner indicated below, which service satisfies the requirement of
Pa.R.Crim.P. 114:



Defense Counsel/Party:         Jason E. Parris, Esquire
                               Defender Association of Philadelphia
                               1441 Sansom Street
                               Philadelphia, PA 19102


Type of Service: () Personal          (x) First Class Mail   Other, please specify:      _



District Attorney:             Hugh J. Bums.Jr., Esquire
                               Chief, AppealsUnit
                               District Attorney's Office
                               Three South Penn Square
                               Philadelphia, PA 19107-3499

                                              I

Type of Service: () Personal          (x) First Class Mail   Other, please specify:      _



Date: 10/14/2016




           ennedy, Esquire
         k for Judge Sean F. Kennedy